Title: To Alexander Hamilton from Tobias Lear, 1 June 1792
From: Lear, Tobias
To: Hamilton, Alexander


United States June 1st 1792.
By the President’s command T. Lear has the honor to return to the Secretary of the Treasury an Agreement between the Secretary of the Treasury on behalf of the President of the U. S. and the President, Directors & Company of the Bank of the U. S., which has been submitted to the President of the U. S., and to inform the Secretary of the Treasury that the said Agreement being made conformably to instructions given by the President to the Secretary for that purpose, the President approves the same.
Tobias LearS. P. U. S.
 